Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1076
                       Lower Tribunal No. 09-67388
                          ________________


                   Creative Investors, Inc., et al.,
                                 Appellants,

                                     vs.

                      Sergio Santibanez, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Peter R.
Lopez, Judge.

     Dennis A. Donet, P.A., and Dennis A. Donet, for appellants.

     Hiller Law, P.A., and Douglas C. Hiller, for appellees.


Before LOGUE, MILLER and LOBREE, JJ.

     PER CURIAM.

     The appellants, counter defendants in this case concerning claims and
counterclaims based on private loans and mortgage investments among the

parties, appeal from a final judgment awarding prejudgment interest in favor

of the appellees, counter plaintiffs below. Because the appellants have not

provided a transcript of either the trial or the June 16, 2020 hearing on

prejudgment interest, we are unable to review their claim that because the

jury did not fix a date of loss in the verdict form, the only possible date from

which prejudgment interest can be calculated is the verdict. The trial court’s

award of $33,160.04 in prejudgment interest may comport with the record.

We simply cannot tell. See Albanese Popkin Hughes Cove, Inc. v. Scharlin,

141 So. 3d 743, 747 (Fla. 3d DCA 2014) (holding prejudgment interest must

be calculated from date of verdict where jury did not identify time period

associated with award and “it simply cannot be determined from the record

when the particular pecuniary losses awarded by the jury occurred”)

(emphasis in original); Pace Prop. Fin. Auth., Inc. v. Jones, 24 So. 3d 1271,

1272 (Fla. 1st DCA 2009) (“[T]here does not have to be a special verdict as

to the date of loss, where the loss is established by the verdict and the

pertinent date can be ascertained from the evidence.”); Charles Buzbee &

Sons, Inc. v. Falkner, 585 So. 2d 1190, 1191 (Fla. 2d DCA 1991) (reversing

denial of award of prejudgment interest where record reflected date of loss).

Accordingly, the final judgment awarding prejudgment interest is affirmed.



                                       2